—Appeal by the defendant from an amended sentence of the Supreme Court, Queens County (Beerman, J.), rendered May 1, 1991. By decision and order of this Court dated October 5, 1992, the appeal was dismissed (People v Allen, 186 AD2d 576). By order dated October 7, 1993 [82 NY2d 761], the Court of Appeals reversed the decision and order dated October 5, 1992, and remitted the matter here for a new disposition.
Ordered that the amended sentence is affirmed (see, People v Callahan, 80 NY2d 273, 285). Mangano, P. J., Sullivan, Rosenblatt, Miller and Pizzutto, JJ., concur.